Upon petition of the appellant a rehearing was granted on the appeal from the judgment. It is contended that in the decision heretofore written, consideration was not given to all of the contentions made by the appellant with reference to errors which he claims arose from the re-examination of the witness, Anna Fluvog, by counsel for the state. The appellant challenges no principles of law enunciated in the main opinion. He argues *Page 677 
strenuously that these principles do not cover the error which he asserts resulted from a portion of the redirect examination of the witness in question. We did not discuss in detail that portion of the testimony of which he specifically complains and are, therefore, constrained to re-examine the record in this respect and amplify our decision with reference thereto.
Upon direct examination by counsel for the state, the complaining witness testified that the defendant took her and two other girls to a basketball game in Bismarck on the evening of March 8, 1940. At that time the defendant was superintendent of the State Training School of which all three girls were inmates. Upon returning to the Training School grounds the defendant took the three girls to his office and gave them cigarettes and a box of candy. After a few minutes he excused two of the girls and asked the complaining witness to stay which she did. He then had sexual intercourse with her twice before permitting her to leave the office. After he had excused the other two girls, the complaining witnesses asked the defendant why he called her back. The defendant said he wanted to talk to her about Don Millard. The witness then explained that Don Millard had been charged with committing rape on her in 1939 before she had been committed to the Training School. That charge, however, had nothing to do with her commitment.
When defendant's counsel cross-examined the complaining witness he inquired about the Don Millard case. After bringing out that Millard was bound over to the district court the following inquiries were made:
"Q. Did you have any physical examination after that?
"A. Yes, I did.
"Q. By a doctor?
"A. Yes, sir.
"Q. And the doctor told that you never had intercourse with anybody up to that time?
"A. Yes, he did.
"Q. And testified and certified to the court that you never had intercourse with anybody up to that time. Is that not true?
"A. Yes."
Upon redirect examination it was brought out that the witness was confused and did not understand the import of the questions on cross *Page 678 
examination which we have quoted above. The witness said: "A. Well, I thought he asked me if I had sexual intercourse and the doctor said I never did have before I had that sexual intercourse with Don Millard." She testified that the examination took place in the office of Doctor Schatz in West Fargo in the presence of her mother and father. She was then asked: "Q. And did you hear the doctor make some statement as to your physical condition to your father and mother?" to which she replied "yes." An objection to her statement as to what the doctor said was sustained by the court at that time. He gave counsel an opportunity to investigate authorities. Other testimony was then taken of the same witness and of another witness. Later, the complaining witness was called to the stand for further redirect examination and counsel for the state asked her for the doctor's statement. Defendant's counsel objected on various grounds among them being that the testimony sought to be elicited was "directed to a time and an examination entirely different and distinct from the examination concerning which I inquired from the witness." Further objection was made on the ground that the testimony was hearsay, incompetent, irrelevant, immaterial and self-serving. After further colloquy between the court and counsel for both sides defendant's objection was overruled and the examination proceeded as follows:
"A. The doctor said that I was so ripped and torn that if my father did not report it, he would do it.
"Q. What else did he say?
"Mr. Sullivan: The same objection.
"A. He said — he made the statement that he would report it if my dad did not, and that my condition was terrible.
"Q. Now Mr. Sullivan asked you and you replied when he asked you this question: `And the doctor told that you never had intercourse with anybody up to that time.' And you answered: `Yes, he did.' What was the statement the doctor made in connection with that?
"A. He said I had never had intercourse up to the time Don Millard did it.
"Mr. Sullivan: Same objection to that statement, to that question as to the two previous questions."
The defendant contends that the overruling of his objection to the testimony above quoted is prejudicial error. It is urged that the statements *Page 679 
as to what the doctor said about the condition of the complaining witness are hearsay and not a part of any conversation inquired about or referred to on cross-examination. Defendant further contends that even if this testimony be construed to refer to the physical examination inquired of in defendant's cross-examination that it refers to a different subject. It is asserted in defendant's brief on rehearing: "that the question on cross-examination put to the witness referred only to the subject of the time of her first sexual experience, on redirect examination, and after explanation of the misunderstanding had been made, to then introduce to the jury, with no foundation other than the cross-examination (on) a different subject, namely her torn and bleeding condition at the time of the examination, the opinion of the doctor as to what should be done about it, the doctor's admonition and instruction to the father of the witness, and the doctor's threat of personally acting himself if his suggestion was not carried out, all in connection with the fact that that action had been dismissed, constituted reversible error."
The testimony that is the basis of the alleged errors now under consideration has been emphasized to an extent that is out of all proportion to its importance in the case. The only connection that the Millard incident has with the defendant is that the defendant used it as an excuse for calling the complaining witness back after dismissing her companions. There is no intimation that the defendant ever knew or had any connection with Millard. The evident purpose of the cross-examination of the complaining witness regarding the Millard incident was to impeach her veracity and discredit her before the jury by creating the impression that she had brought an accusation of rape against Millard and that after she had been examined by a doctor, the doctor said she had never had intercourse with anyone up to the time of the examination. She understood the words "up to that time" used by examining counsel to have reference to the time of the rape and not the time of the physical examination. The examination being physical it follows that what the doctor said was based on her physical condition as disclosed by his examination.
Counsel for defendant insists that this cross-examination refers only "to the subject of the time of her first sexual experience." However, counsel sought information on that subject by asking what the doctor *Page 680 
"told" after making an examination of her physical condition. Thus, her condition became pertinent to the subject of the inquiry and what the doctor said about it became a relevant part of his statement under the rule of completeness.
It is strenuously urged that the doctor's statement as repeated by the witness over the defendant's objection is hearsay and irrelevant to any issue in the case. If offered on examination in chief it would clearly have been objectionable on both grounds. The evidence in question was brought out on redirect examination after defendant's counsel by cross-examination had himself brought out evidence that was clearly hearsay. The purpose as we have already pointed out was impeachment of the witness. He was temporarily successful. She was placed in a position of being subject to discredit before the jury. She clearly had the right to explain her testimony and rehabilitate her credibility. The extent to which a witness may be permitted to explain under such circumstances is primarily within the discretion of the trial court. Erickson v. Wiper, 33 N.D. 193, 157 N.W. 592; 31 CJS p. 914. It is only when the trial court abuses sound judicial discretion in the admission of such explanatory evidence that error results.
The situation before us is similar to that where a witness is impeached by seemingly contradictory statements. Professor Wigmore, in the third edition of his work on Evidence, treats explanations of such inconsistencies in the following sections:
§ 1044. "In accordance with the logical principle of Relevancy (ante, § 34), the impeached witness may always endeavor to explain away the effect of the supposed inconsistency by relating whatever circumstances would naturally remove it. The contradictory statement indicates on its face that the witness has been of two minds on the subject, and therefore that there has been some defect of intelligence, honesty, or impartiality on his part; and it is conceivable that the inconsistency of the statements themselves may turn out to be superficial only, or that the error may have been based not on dishonesty or poor memory but upon a temporary misunderstanding. To this end it is both logical and just that the explanatory circumstances, if any, should be received."
§ 1045. "In making this explanation, it is obvious that in theory all that is allowable, where the witness wishes to show that the true *Page 681 
significance of the former statement has been distorted by a fragmentary repetition of it, is the addition of such other partsof the statement as explain its true significance, — and not the entire conversation or writing, which may contain portions wholly irrelevant for the legitimate purpose of explanation. Such is the rule in England. But "in the United States it is common to say that the whole of the conversation, or of the former testimony orthe deposition, may be received."
"There is much to be said in favor of this looser doctrine, (1) because it affords a simpler test and avoids a continuous and petty wrangle over the various parts of the conversation or deposition, and (2) because the possible disadvantage of introducing some irrelevant matter may well be borne by the party who provoked this result by attempting to introduce a fragmentary portion."
§ 2115. "The general phrasing of the principle, then, is `that when any part of an oral statement has been put in evidence by one party, the opponent may afterwards (on cross-examination or re-examination) put in the remainder of what was said on the samesubject at the same time.' This phrasing leaves something to be desired in definiteness, but it is practically applied without much difficulty and with little or no quibbling."
Defendant's counsel also takes the position that the statement of the doctor elicited from the witness on redirect examination was made in connection with a physical examination of the complaining witness concerning which no inquiry was made on cross-examination. It is urged that the physical examination to which the cross-examination referred was had after Millard had been arrested and bound over to the district court while the witness testified to a physical examination made before Millard's arrest. A strict grammatical construction of the cross-examination would tend to bear out this contention. However, the record is clear that there was only one physical examination of the complaining witness in connection with the Millard case.
Immediately after the cross-examination the witness, according to the version of defendant's counsel, was impeached as to her veracity in making the claim that Millard had raped her. Defendant's counsel promptly got his version of this examination before the jury in a statement made in connection with the dismissal of the Millard case. On this point the transcript discloses the following: *Page 682 
"Mr. Pearce: I don't see why we can't stipulate that the State's Attorney dismissed it, but what bearing has it upon the defendant?
"Mr. Sullivan: Nothing, only she swore that she had sexual intercourse with him, and the doctor examined her afterwards and the doctor swore that she never had intercourse with anybody and the state's attorney dismissed the case."
In the wrangling between counsel that ensued over her testimony on redirect examination counsel took the position that he did not ask for a statement of any conversation between the witness and the doctor. Counsel said: "In other words, I asked her what the doctor told. I did not ask her what the doctor said to her." After further discussion between counsel the court said: "It seems to me she had a perfect right to presume you asked her what he told her at the time of the examination, and if so, I think the State should be allowed to show what he did tell her. I don't think it would be admissible under any other theory unless they brought it out."
Later and at the time the disputed testimony was admitted, the grounds of defendant's objection included "that it is entirely hearsay, in that it undertakes to produce the testimony of the doctor in the form of a statement by this witness as to an examination concerning which no inquiry was made on the cross-examination." It is confusing to read the transcript. It is no reflection on anyone to say that by this time the witness, counsel and even the court may have been somewhat confused as to just what was intended by the questions propounded on cross-examination. However, it appears clearly that there was but one physical examination of the complaining witness by a doctor after the Don Millard rape. The answers of the witness on cross-examination had reference to what the doctor said at the time of that examination. By his questions on cross-examination defendant's counsel asked for testimony that was purely hearsay and improper cross-examination. His reference to what the doctor said about her condition "at that time." was misconstrued by the witness to mean the time the rape occurred rather than the time of the examination of her person. Thus, her reply as to what the doctor said seemed extremely damaging to her credibility. Counsel for the state had a right to rehabilitate that credibility by having her explain her answer. She had stated a part of what the doctor said concerning her physical condition on *Page 683 
cross-examination. The trial court was faced with the problem of determining how far her explanation should go. He permitted her to testify to all the doctor said about her condition. In view of the circumstances surrounding this examination, it was within his sound judicial discretion to overrule defendant's objections and permit the witness to testify as she did. His rulings thereon were not erroneous.
BURR, J., concurs.